         Case 4:20-cv-05640-YGR Document 533 Filed 04/30/21 Page 1 of 4




 1   Steve W. Berman (pro hac vice)                  Rachele R. Byrd (190634)
     Robert F. Lopez (pro hac vice)                  Brittany N. DeJong (258766)
 2   HAGENS BERMAN SOBOL                             WOLF HALDENSTEIN ADLER
     SHAPIRO LLP                                      FREEMAN & HERZ LLP
 3
     1301 Second Ave., Suite 2000                    750 B Street, Suite 1820
 4   Seattle, WA 98101                               San Diego, CA 92101
     Telephone: (206) 623-7292                       Telephone: (619) 239-4599
 5   Facsimile: (206) 623-0594                       Facsimile: (619) 234-4599
     steve@hbsslaw.com                               byrd@whafh.com
 6   robl@hbsslaw.com                                dejong@whafh.com
 7
     Shana E. Scarlett (SBN 217895)                  Mark C. Rifkin (pro hac vice)
 8   Benjamin J. Siegel (SBN 256260)                 Matthew M. Guiney (pro hac vice)
     715 Hearst Avenue, Suite 202                    WOLF HALDENSTEIN ADLER
 9   Berkeley, CA 94710                              FREEMAN & HERZ LLP
     Telephone: (510) 725-3000                       270 Madison Ave
10   Facsimile: (510) 725-3001                       New York, NY 10016
11   shanas@hbsslaw.com                              Telephone: (212) 545-4600
                                                     Facsimile: (212) 686-0114
12                                                   rifkin@whafh.com
                                                     guiney@whafh.com
13
     Interim Lead Class Counsel in Cameron, et. al   Interim Class Counsel for the Consumer
14   v. Apple Inc., Case No. 4:19-cv-03074-YGR       Plaintiffs in In re Apple iPhone Antitrust Litig.
                                                     Case No. 4:11-cv-06714-YGR
15
                                    UNITED STATES DISTRICT COURT
16                                NORTHERN DISTRICT OF CALIFORNIA
                                         OAKLAND DIVISION
17

18   EPIC GAMES, INC.,                               Case No. 4:20-cv-05640-YGR-TSH

19                    Plaintiff, Counter-Defendant   CLASS PLAINTIFFS’ SCHEDULE RE: IN-
                                                     PERSON ATTENDANCE AT TRIAL,
20            v.                                     WEEK OF MAY 3, 2021
21
     APPLE INC.,
22
                      Defendant, Counterclaimant.
23

24

25

26

27

28
     CLASS PLAINTIFFS’ SCHEDULE RE: IN-PERSON
     ATTENDANCE AT TRIAL, WEEK OF MAY 3, 2021
     Case No.: 4:20-cv-05640-YGR-TSH
         Case 4:20-cv-05640-YGR Document 533 Filed 04/30/21 Page 2 of 4




 1           Pursuant to the Court’s Pretrial Order No. 5 in Epic Games, Inc. v. Apple Inc., N.D. Cal. No.

 2   4:20-cv-05640-YGR, counsel for the developer class plaintiffs in Cameron v. Apple Inc., N.D. Cal.

 3   No. 4:19-cv-03074-YGR, and counsel for the consumer class plaintiffs in In re Apple iPhone

 4   Antitrust Litig., N.D. Cal. No. 4:11-cv-06714-YGR, hereby provide the Court with the names of the

 5   specific individual attorneys that will attend each day during Week 1 of the Epic v. Apple trial (May

 6   3rd through May 7th):

 7                   Trial Day                                   Designated Counsel
 8             Monday, May 3, 2021              Alberto Rodriguez
                                                Sperling & Slater, P.C.
 9
               Tuesday, May 4, 2021             Alberto Rodriguez
10                                              Sperling & Slater, P.C.
             Wednesday, May 5, 2021             Alberto Rodriguez
11
                                                Sperling & Slater, P.C.
12            Thursday, May 6, 2021             Betsy Manifold
                                                Wolf Haldenstein Adler Freeman & Herz LLP
13
                Friday, May 7, 2021             Betsy Manifold
14                                              Wolf Haldenstein Adler Freeman & Herz LLP
15

16

17   DATED: April 30, 2021                            Respectfully submitted,

18
                                                      By:    /s/ Steve W. Berman
19                                                           STEVE W. BERMAN (pro hac vice)

20                                                    Robert F. Lopez (pro hac vice)
                                                      HAGENS BERMAN SOBOL SHAPIRO LLP
21                                                    1301 Second Ave., Suite 2000
22                                                    Seattle, WA 98101
                                                      Telephone: (206) 623-7292
23                                                    Facsimile: (206) 623-0594
                                                      steve@hbsslaw.com
24                                                    robl@hbsslaw.com
25
                                                      Shana E. Scarlett (SBN 217895)
26                                                    Benjamin J. Siegel (SBNN 260260)
                                                      HAGENS BERMAN SOBOL SHAPIRO LLP
27                                                    715 Hearst Avenue, Suite 202
                                                      Berkeley, CA 94710
28
     CLASS PLAINTIFFS’ SCHEDULE RE: IN-PERSON
     ATTENDANCE AT TRIAL, WEEK OF MAY 3, 2021
     Case No.: 4:20-cv-05640-YGR-TSH
                                                                                -1-
         Case 4:20-cv-05640-YGR Document 533 Filed 04/30/21 Page 3 of 4




 1                                              Telephone: (510) 725-3000
                                                Facsimile: (510) 725-3001
 2                                              shanas@hbsslaw.com
 3                                              bens@hbsslaw.com

 4                                              Interim Lead Class Counsel in
                                                Cameron, et al. v. Apple Inc.,
 5                                              Case No. 4:19-cv-03074-YGR
 6

 7                                              By:    /s/ Rachele R. Byrd

 8                                              Rachele R. Byrd (190634)
                                                Brittany N. DeJong (258766)
 9                                              WOLF HALDENSTEIN ADLER
                                                 FREEMAN & HERZ LLP
10                                              750 B Street, Suite 1820
                                                San Diego, CA 92101
11
                                                Telephone: (619) 239-4599
12                                              Facsimile: (619) 234-4599
                                                byrd@whafh.com
13                                              dejong@whafh.com
14                                              Mark C. Rifkin (pro hac vice)
15                                              Matthew M. Guiney (pro hac vice)
                                                WOLF HALDENSTEIN ADLER
16                                                FREEMAN & HERZ LLP
                                                270 Madison Ave
17                                              New York, NY 10016
                                                Telephone: (212) 545-4600
18                                              Facsimile: (212) 686-0114
19                                              rifkin@whafh.com
                                                guiney@whafh.com
20
                                                Interim Class Counsel for the Consumer Plaintiffs in
21                                              In re Apple iPhone Antitrust Litig.,
                                                Case No. 4:11-cv-06714-YGR
22

23

24

25

26

27

28
     CLASS PLAINTIFFS’ SCHEDULE RE: IN-PERSON
     ATTENDANCE AT TRIAL, WEEK OF MAY 3, 2021
     Case No.: 4:20-cv-05640-YGR-TSH
                                                                         -2-
         Case 4:20-cv-05640-YGR Document 533 Filed 04/30/21 Page 4 of 4




 1                                        E-FILLING ATTTESTATION
 2           I, Steve W. Berman, am the ECF User whose ID and password are being used to file this

 3   document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the signatories

 4   identified above has concurred in this filing.

 5                                                    By:   /s/ Steve W. Berman
                                                            STEVE W. BERMAN (pro hac vice)
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS PLAINTIFFS’ SCHEDULE RE: IN-PERSON
     ATTENDANCE AT TRIAL, WEEK OF MAY 3, 2021
     Case No.: 4:20-cv-05640-YGR-TSH
                                                                             -3-
